 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericana Health Care Corporation of Ohio d/b/aBarberton Manor and United Food and Com-mercial Workers Union, Local 698, AFL-CIO.Case 8-CA-13099September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 8, 1980, Administrative Law JudgeFrank Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, AmericanaHealth Care Corporation of Ohio d/b/a BarbertonManor, Akron, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.Member Jenkins agrees with the Administrative Law Judge's conclu-sion that Respondent violated Sec. 8(a)(l) of the Act by soliciting andremedying grievances to discourage union activity, but finds it unneces-sary to rely on Litton Dental Products, 221 NLRB 700 (1975).a Our ordering Respondent to cease and desist from remedying griev-ances should not be interpreted to mean that the statuv quo ante may law-fully be restored with respect to grievances that have been remedied. Inaccordance with his partial dissent in Olympic Medical Corporation, 250NLRB No 11 (1980), Member Jenkins would award interest on the back-pay due based on the formula set forth therein.DECISIONFRANK H. ITKIN, Administrative Law Judge: Theunfair labor practice charge in this case was filed onAugust 20 and the complaint' was issued on September26, 1979. The hearing was conducted in Akron, Ohio, onI The complaint was amended at the hearing to correct the name ofRespondent.252 NLRB No. 57March 10 and 11, and on April 3, 1980. The GeneralCounsel alleges that Respondent violated Section 8(a)(1)and (3) of the National Labor Relations Act by coercive-ly interrogating employees by soliciting grievances fromemployees and remedying the grievances,2and by discri-minatorily discharging employee Elizabeth A. Brown.Respondent denies that it has violated the Act as alleged.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTRespondent is admittedly an employer engaged incommerce as alleged. Charging Party Union is admitted-ly a labor organization as alleged. The Union filed a peti-tion in Board Case 8-RC-11865 on or about July 26,1979, seeking to represent a unit including Respondent'snonprofessional employees at its Barberton, Ohio, loca-tion. An election was held on or about August 30, 1979.Respondent filed timely objections to the Union's con-duct and a second election was held as directed on orabout November 8, 1979. The Union was certified as bar-gaining agent of the unit employees on or about Novem-ber 16, 1979, and, as stipulated, "the parties are now bar-gaining." The conduct alleged to be unlawful occurredduring July and August 1979. The pertinent evidence issummarized below.A. The Interrogation of EmployeesEmployee Elizabeth A. Brown testified that on orabout July 25, 1979,3 Supervisor Peggy Bonnett had thefollowing conversation with her and coworker KathleenNoaker "in front of Peggy Bonnett's office by the timeclock":We were going to clock in for a meeting. Peggyhad come up and she asked what we had got thatUnion for. We stated that, well, before we statedthat, Kathy [Noaker] told her that she had justbroken the law. Peggy said she didn't care and thenshe went on to talk about it. She [Bonnett] said,why didn't we come back to her and we told herthat she wasn't our supervisor. We told her that theCompany hadn't done anything for us and that wewanted a Union ..... Steve Plali [assistant admin-istrator] came in, and she [Bonnett] said ...Steve,why don't you stick up for the Company. Steve justshrugged his shoulders and walked to his office, andKathy and I went on back into the staff room andwaited to go into the meeting.42 The complaint was further amended at the hearing to allege an addi-tional unlawful solicitation of grievances and remedying of same by theEmployer.' Brown's organizational activities commencing about July 19 and hersubsequent discharge on August 14, 1979, are discussed below in sec C.Brosvn further testified[Bonnett talked to both of us, but Kathy Noakerl answered hermostly. [Bonnettl said something about, why didn't we get theTeamsters to handle us and Kathy told her that we had tried andthat we felt the Retail Clerks could help us.380 BARBERTON MANORKathleen Noaker, employed as a nurses aide, testifiedthat she first became involved with the Union "a littlebefore" July 22, 1979. She explained: "[I]n the first fewdays we did get the majority signed ...." She furtherrecalled that about July 25 or 26, 1979, there was "amedical records meeting" at Respondent's facilityand:Q04We [Noaker and Brown] were getting ready toclock in for the meeting. .... Peggy [Bonnett)came up to us and just started right in about us get-ting a Union. .... She asked why the hell wepicked that Union. I said, Peggy, you know you'rebreaking the law .... Peggy ...said she didn'tgive ...a damn about the law. She was just verydown on this certain Union.Bonnett also stated to the two employees:[W]hy didn't [they] come to her and ask about theUnion. [Noaker] said, well, we don't go to a super-visor and ask about a Union. She said, well, youknow, you girls can always come to me. [Noaker]said, well yes.A discussion followed as to "why" the employees"didn't get a different" union to represent them. Bonnett"said [that] this Union has been other places ...butthey never helped them .."SB. The Solicitation of GrievancesDorothy Reeves, employed by Respondent as a nursesaide, recalled that the Employer's representative, JerryBango, conducted some three meetings with employeesat the Barberton facility. The initial meeting was heldbefore any organizational activity had commenced at thefacility. Reeves testified that at the "second" meeting:I didn't remember exactly everything, but Mr.Bango came in and he was upset. I am not sure theexact words but I think he said, what the hell isgoing on. .... He threw his coat down on the tableand you could tell [that he was upset] by his voice.They talked about a lot of different things, but hetalked down to us as if we were children and wedidn't know what we were doing, you know, onour jobs and so forth. ...The only thing I can re-member is he told one of the girls she had a bigmouth like he did.6Reeves, as she testified, asked Bango some "questions"at this meeting about a "break-in" at Respondent's facili-ty. Reeves explained that some weeks earlier, there hadbeen "an alleged breaking in at the Barberton Manor,supposedly to have happened on the third shift." Assist-ant Administrator Steve Plali and Director of NursingI Bonnett is no longer employed by Respondent She was not called totestify.6 Reeves further noted:The only thing I can really remember that he said was, he showedus his union card that he carried. I don't know what they call itwhen they go out of the union, they give you a card to carry Hesaid he had joined it when he was young because he had to, but hestill carried it.Diane Chicowski had assembled third-shift employeesimmediately following the incident and, as Reeves fur-ther recalled:[T]hey called us into the office .... [statementswere prepared for employees to sign which] saidthey were holding third shift responsible for thisbreak-in until somebody came forward and saidwho had broken in or they found out who did. Iprotested to Diane and Steve both that I didn'tagree with this.Reeves, and others, had signed the statements under pro-test. Reeves, at Bango's "second meeting," wanted toquestion Bango about this incident. Bango, however,asked the third shift employees to meet with him afterhis general meeting in order to discuss this "break-in"problem.Reeves further explained: "I was trying to get him[Bango] to get them [the statements signed by third-shiftemployees] out of our files." Reeves recalled:Mr. Bango had the third shift wait and everybodyelse left. ...I told him that we wanted the papersout of our files. He said that he would take themout and tear them up. I said, no, Mr. Bango, youmay tear them up, but I want to watch you tearthem up.Later, the employees involved were permitted to tear upthe "papers."7Reeves related a later incident involving Betty Covert,Respondent's new director of nursing, and John Brunt, asupervisor, as follows:They came in and we were all in the meeting, allthe aides. They were asking us what they could do,what things needed to be done around there, thingsthat we needed to help us and so forth. You know,like we told them, lights for outside because it wasdark outside, [and] curtains by the windows.The above meeting was prior to the initial election inAugust 1979. The curtains were "put up" during January1980.Tonya Reeves, also employed as a nurses aide by theHome, recalled that Bango, at his "second meeting" withthe employees:...walked in and threw his coat on the table andsays, what the hell is going on here ...I hearthere is going to be an election.[He] showed us his union card and he said theunion is no good, and he was putting us down.Tonya Reeves recalled that coworker Dorothy Reeves"raised her hand and asked Bango about" the "break-in"7 On cross-examination, Reeves acknowledged that she "brought upIthisl subject" at the meeting, not Bango381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the "papers" signed by the employees. Bango askedthe third shift to "stay over." Later, third-shift employ-ees met with Bango, explained what had happened, andthen Bango obtained the statements for the employees.8Nurse's aide Kathleen Noaker recalled this "secondmeeting" attended by Company Representative Bango,as follows:He [Bango] said, to the effect, what I hear aboutthis Union-he came in-he was just upset ...hethrew his coat down ... .He said, "I didn't knowthere were any problems around here."Noaker noted:At the first meeting, he wasn't even interested inour problems. So, if he wasn't interested in themthen, why is he here now. He [Bango] said, "Well, Ididn't know things were that bad, why don't yougive us a chance to prove what we can do." Wesaid, "You had a chance at your introductory meet-ing when you wouldn't listen to us and that is theonly chance we're giving you," because things werebad there.According to Noaker, Bango "kind of chuckled and hesaid, we know we have some problems with this man-agement, and ...they wouldn't be there that muchlonger anyway." "Problems" were then raised and dis-cussed at this "second" meeting. The problems included"the management." Bango said: "there are going to bechanges made." Other problems discussed were "laundryhazard problems"; "machines are always breakingdown"; "they were not fixed for days"; "general areasaround the nursing home short of staff'; and the subjectof the "break-in." Bango dealt with the "break-in" andthe statements signed by the employees at the end of themeeting with only third-shift personnel present. Bango"turned over the papers and let us tear them up."Gerald Bango, formerly employed by Respondent asassistant director of employee relations, testified that onor about July 1, 1979, Respondent took over certainnursing homes in the Cleveland area, including the Bar-berton Manor. Respondent's representatives met with theemployees at the facilities involved both before and afterthe takeover. Bango attended a "second meeting" at Bar-berton Manor during "the week of July 30." Bango ac-knowledged: "I believe that when we were in Barberton[at this second meeting] we had knowledge of a repre-sentation election petition being filed." Bango generallydenied, inter alia, that he had "promise[d] any benefits toemployees" because he assertedly was "not allowed todo that." (See Resp. Exh. 2.) Bango, however, acknowl-edged, in effect, that, as a consequence of his meeting, heattempted to remedy employee complaints of "stealing"by a supervisor, Peggy Bonnett, and, further, the warn-ing statements placed in employee personnel files follow-ing a "break-in" were removed. Bango noted: "I felt it[the warning statements as a result of the break-in] wasprobably more of a violation of [employee] rights andthis was one of the reasons I wanted to expunge it from[employee] files."8 Also see the testimony of aide Carrie Dowdell.Betty Covert testified that she assumed her role as di-rector of nurses for Respondent on or about August 6,1979.9She did "not feel that unions should have any-thing to do with health care facilities." She recalled thaton August 6, she met with all the shift employees. She,together with Respondent's representative, John Brunt,held this meeting in order "to discuss with the employeeswhat they felt the priorities were that we [the Employer]should start, in handling their current problems." Em-ployees raised numerous problems and complaints.Covert and Brunt "asked the employees to tell us whattheir problems were, because we were concerned; wewanted to start out right away, and knowing what theirproblems were, so we could decide our priorities .... "Covert acknowledged: "The subject did come up thatnight as to what might my feelings were about unions."Covert was asked: "were you asked that question specifi-cally" and "had you ever previously mentioned theUnion ...." She responded, in part, "I don't believe Idid-my recollection is I don't believe I did." She laterdenied that she "ever" brought up the subject of theUnion "prior to that."C. The Discharge of Elizabeth BrownElizabeth Ann Brown testified that she started work-ing for Respondent as a third-shift nurse's aide aboutApril 1978; that her charge nurse gave her "average"evaluations during her some 16 months of employment;and that she never received "any verbal or written warn-ings about [her] work." Brown first became involvedwith the Union about July 19, 1979. Brown recalled:July 19, we called [the Union]. ... Then we wentto meet with them on the 23rd ...1979.Brown explained:We called different places like the Teamsters andSteelworkers. I think it was the Steelworkers thatsaid try Retail Clerks, and we did, and we went tomeet with them on the 23rd of July 1979.Brown was then given "some literature and discussedwhat the procedures were of how to form a Union ..."Brown was also given blank union membership cards.According to Brown:We went out on that evening [July 23], KathyNoaker and I, we went to Barberton Manor and westarted signing people on our own time and on theirown time, not on the Company's time. We contin-ued to sign up the next day we came in, and we gotthe people on the first shift to sign up on their owntime before they clocked in.Brown "signed up" some 30 coworkers in a unit con-sisting of about 100 employees. A request for recognitionwas made upon the employer by the Union and, as notedabove, a representation petition was filed with the Boardon or about July 26, 1979. Brown thereafter wore a9 She was previously employed at the facility before Respondent'stakeover382 BARBERTON MANORunion button on her sweater at work. As discussedabove, Brown and coworker Noaker were questioned bySupervisor Bonnett about their union activities on orabout July 25, 1979. Brown was later discharged onAugust 14, 1979.Brown testified that Respondent's new director ofnurses, Betty Covert, telephoned her about 3:30 p.m. onAugust 14, while Brown was at her residence sleeping,and requested Brown to come to the facility. Covert andBrown had the following conversation in Covert's office:She [Covert] said that she had heard two patientsand a nurse had come in and sworn out an affidavitagainst me stating that I was physically and verbal-ly abusive to [patient] Jean Anderson that morning.I told her that I didn't do anything to Jean Ander-son that morning. That I had taken care of her likeanybody else and she said it was the law thatanyone physically or verbally abusing a patient wasto be discharged. She said that her and BarrySchimer [the administrator] had been talking it oversince that morning at 8:30 and that I was to be-well, before that she had told me-I said, "Are youfiring me?" and she said, "Yes." She said that herand Barry Schimer had talked it over since 8:30 thatmorning and I was to be fired.* * * **I ask. d to talk to Barry and he wouldn't talk to me.* .* **She said that I would have to be fired, becausethere was no sense in talking to Barry. I asked himto produce the nurse and the patient.* * **I asked Betty if she would ask Barry if he wouldhave them face me, the patient and the nurse thatswore the affidavit against me. She said theycouldn't do that. So, then, she went across the halland she talked to Barry. She came back and saidthey had talked to their attorney and he said that Iwas to leave the premises at once and I was not tosee them.Brown explained how she had serviced patient JeanAnderson on August 14, as follows:Approximately 6:30 [a.m.] we went down on thefloor. I always started in the front of the wing. Iwent through and got everything. Everybody elsewas taken care of. I went into Jean's room and gaveher a wash cloth and put her bed railing down andI went to get her robe. She didn't want the robe, itwas too bulky. I told her it was cold and she hadtold me that she had a duster in her drawer so Iwent and got that and I put it on her. I started towalk her to the bathroom and she did not want meto walk beside her. She wanted me to walk in frontof her and hold on to her hand. I said no because ifI fall you would fall. And if I walk behind you Iwill be able to help you and better catch you.So, I took her into the bathroom and helped her onthe toilet. Then, I put her wheelchair in front of thetoilet and put her posey and her brakes on. I waitedat the end of the bed. In the meantime, AliceTaylor, the nurse's aid that had worked with methat night, had been standing at the door and in themeantime she had came and told me that she hadneeded me down in Mrs. Nash's room. She neededhelp because Mrs. Nash had made a mess and wehad to get her cleaned up that morning.Later, as Brown further recalled, "Jean wanted me tohelp her in the wheelchair" from "the toilet"; I told herall she has to do was turn and sit down ". ..which shedid"; and "I took her out and I put her lap robe on herand gave her her teeth and her comb because Jean coulddo these things for herself."In addition, Brown testified:Then, I took Jean and pushed her down the hall inher wheelchair and I stopped by the door and askedwhy she needed two towels. I remembered beforethat she always wanted two towels, it was a necessi-ty for her. She told me one for her legs and one forher back. So, I put those back and she told me Ihad forgotten her pillow, so I got that one out ofthe room. I had gotten a pillow out of the roomnext to us and I put it under her legs and then Itook her down to the dining room.Brown claimed that "I just sat her [Jean Anderson] atthe table in the middle of the room at the table she usual-ly eats at"; "I asked her if she had everything and if shewas all right and she said yes"; this was about 7 a.m.,and nothing "unusual or out of the ordinary" took placethat morning.Alice Taylor, also employed by Respondent as anurses aide on the night shift during August 1979, testi-fied that she had "cared for" patient Anderson "most ofthe time"; that Anderson was then about 97 years old'°and was "confused" and "very demanding"; and that shehad witnessed nothing "out of the ordinary" on themorning of August 14. Taylor recalled:When we went down on the floor to start gettingpatients up, I assume around 6:30, I told Ann[Brown] I would start at the front and Ann startedat the back. We worked our way down. When I gotto Ms. Nash's room, she had messed the bed and Iknew that I couldn't handle it by myself, so I wentdown to get Ann to come up and help me. At thattime, I stood in the doorway and Ann was gettingJean Anderson into the wheelchair-out of thebathroom and into the wheelchair and everythinglooked normal to me.Taylor further testified:o Anderson, as discussed below, died some 5 months later.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI was standing in the hall up by Ms. Nash's roomwaiting for Ann and she brought Jean Anderson upthe hall, and they went into the dining room. But,we were also instructed by the nurses not to getJean Anderson up until the last because they didn'twant Jean Anderson to sit at the nurses station be-cause she drove them crazy.Taylor also testified that on the "following morning":I went into Jean Anderson's room to get her up andI asked Jean Anderson what happened. She put herfinger up to her mouth like "sh" and she said, "I'mnot allowed to talk about it." That is all that wassaid. Tony Reeves was in there. From then on wenever got Jean Anderson up by ourselves, wealways made sure we had somebody in there withus.On cross-examination, Taylor testified, as follows:Q. You stated that you observed Ann Brown andJean Anderson when you came back from Ms.Nash's room [on August 14]?A. Yes.Q. What did you observe Ann Brown doing?A. Ann was getting Jean into the bathroom andinto the wheelchair.Q. She was getting her into the bathroom?A. She was taking her into the bathroom. I stoodin the doorway to find out, you know, about howlong she would be, and I walked up to the otherend of the hall.Q. So, was Ms. Anderson going into the bath-room for the first time at that time or was shecoming out?A. I believe she was coming out. I believe shewas getting into the wheelchair.Q. You saw Ann Brown helping her into thewheelchair?A. Ann Brown was standing behind the wheel-chair. I was talking to Ann but I believe Jean An-derson was in the bathroom by herself as she wasgetting into -she was either getting into the bath-room or getting into the wheelchair -I'm not sure.Q. You don't really remember it very clearly doyou?A. That is correct.Tonya Reeves testified that patient Anderson was"confused" and "demanding"; "if she didn't get her wayshe was very upset ...Reeves claimed that the "nextmorning after" Brown was "discharged," Taylor andReeves "asked [Anderson] if anything happened thatmorning and [Anderson] went like this ...she said 'sh,'I'm not allowed to talk about it.""ICarrie Dowdell, formerly employed by Respondent asan aide, testified that she was "accused of abusing a pa-t Anderson's medical records reflect that her general condition variedduring the period involved here. I note that on May 12, 1979, a physicianobserved that she was "pleasantly confused" with "poor sight." (SeeResp. Exh. 10.) Anderson, 97 years old, had skin cancer and arthritis. Shewas receiving radiation therapy.tient at Barberton Manor" in September 1979, followingBrown's discharge. Dowdell explained:...Stella Wagner [a patient] ...said I hadthrown a bedpan at her and it was full of BM andthey had written me up for it.... The nurse hadwritten me up ....Dowdell was asked: "whether you were ever questionedabout this incident?" She testified:Yes, I was .. ..Betty Covert. .... Yes, she askedme and I told her. She told me ...don't worryabout anything, because she knew the patient and[the patient] was confused ....Nurses aide Noaker similarly recalled that, shortlyafter Brown was "discharged," she too was "accused ofabusing a patient" at the facility. Noaker testified:I was reported to by my nurse that Ms. Coverttalked to Jason Koontz [a patient.] He was a veryconfused patient and my nurse was questionedabout my activities with that patient. My nurse evi-dently told Ms. Covert that I was on the up-and-upand that I wouldn't do that .... He [the patient]wanted my heater button on the bedrail ....Apparently, the patient was complaining about the insuf-ficiency of the heat in his room.Barry Schimer testified that he has been employed byRespondent since June 18, 1979; that he first assumed theduties of administrator at Barberton Manor on August 6,1979; that prior to August 6, he had visited Barberton ononly one occasion (June 26) in order to conduct a preta-keover inventory for Respondent; that prior to August14, he had never "met an employee named ElizabethAnn Brown" or heard her name "ever mentioned"; andthat 9:30 a.m. on August 14 was the "first time" he"heard this person's name." Director of Nursing BettyCovert informed Schimer that morning that there werepatients who wanted to see him. Schimer then held ameeting in his office attended by Kathleen Becay, Re-spondent's activities director; Pat Morris, a licensed prac-tical nurse; Jean Anderson, a patient; and Mildred Lott, apatient. Covert did not attend this meeting.Schimer recalled that Anderson was then about 97years old; "she had skin cancer over her body that re-quired periodic radiation treatments"; "she also had ar-thritis and could not move very well"; and she could notwalk "without assistance." At this meeting, Anderson re-lated the following complaints to Schimer:'2She [Anderson] mentioned how fearful she wasfor her safety. She was crying and very flushed andher hands were shaking. She mentioned that theprevious morning she had asked for assistance andwas told that she had to get herself up that morn-ing; she had to do for herself. She mentioned thatshe was helped to the bathroom.12 As noted, Anderson died some months later. Evidentiary issues per-taining to the receipt of this and related evidence are discussed below384 385BARBERTON MANOR[She] was helped to the bathroom in her room,and had been helped to be placed on the toilet.After she had been on the toilet for a short periodof time, she mentioned to me [Schimer] that shewas pulled off the toilet by one of her arms, and thestatement was made by Ann Brown that it was timeyou were off the toilet, you have had enough. Mrs.Anderson mentioned to me that she was not fin-ished.In addition, she mentioned that she had beenfearful for her safety for some period of time, par-ticularly when Ann Brown was on the shift. Shecried for assistance; she pleaded with me to helpprotect her; I was very concerned.Anderson also told Schimer that she had asked aideBrown "what her name was" that morning and Brownresponded: "shut up, whose business is it anyway ....Anderson as noted, was upset and "couldn't eat" thatmorning. Schimer prepared somewhat sketchy notes ofthis meeting (See Resp. Exh. 4).Schimer next identified Respondent's Exhibit 5 as atyped statement, prepared by him, signed by Andersonand witnessed by Schimer and Becay. Respondent's Ex-hibit 5, dated August 14, 1979, recites, inter alia, that An-derson is of "sound mind"; was "subjected to physicaland verbal abuse from nurses aide Ann Brown duringthe early morning of August 14, 1979"; was told to "shutup" when she tried to ascertain Brown's name; and..while in the bathroom on August 14, 1979, Ms.Brown ...forcefully "dragged me by the arm"and shouted "its time you're off the toilet."Anderson's statement also refers to her being "subjectedto this type of behavior on numerous occasions" in thepast when Brown was assigned to her.Mildred Lott, a patient at the facility was also presentat the meeting. Schimer testified that Lott told him "thatshe had witnessed personally Ann Brown verbally abus-ing and being disrespectful to Jean ...." that Lott re-lated how she had "overheard Ann Brown [behind a di-viding curtain] talking to another aide referring to JeanAnderson -that she [Brown] could just beat the hellout of her ..."; and that Lott "pleaded with [Schimer]to do something" for Anderson. Schimer prepared atyped statement for Lott to sign." (See Resp. Exh. 6.)13Schimer acknowledged that "prior to [his] deciding todischarge Ann Brown," he did not "speak with her" be-cause he "didn't think it was necessary." Schimer, how-ever, conferred with Covert after his meeting with thetwo patients. Schimer testified:I pretty much had made up my mind after speakingwith these patients that something very definitelyhad been wrong that prior morning and other times,and that something had to be done. I asked [Covert]what her feelings were about patient abuse and shecorroborated that she would have acted the sameIs Schimer also identified Resp. Exh 7 as statements taken by himsome 2 weeks earlier at another facility of the Employer to show. interalia, that he followed similar procedures where a patient abuse complaintwas made to himbased on the same kind of information. I asked[Covert] if she would mind contacting Ann Brownand have her come in and terminate her.This was about 10:30 a.m. on August 14. Later, about 11a.m., Schimer spoke with Russ Cloud, Respondent's di-rector of employee relations, who assertedly confirmedor agreed with Schimer's determination.Schimer next testified that about 1 p.m. that same day,August 14, he interviewed another patient, Ruby Wol-ford, and similarly prepared a typed statement for her tosign. (See Resp. Exh. 8.) Schimer testified:I asked her [Wolford] if she had heard anythingthat previous morning when the incident occurred.She corroborated that she was [awakened] by yell-ing in the adjoining room and Ann Brown was tell-ing Jean to get herself up and she didn't have timefor her ....Schimer acknowledged that Wolford's statement (Resp.Exh. 8) "has been whited-out" in part because "she saidshe couldn't sign it because it wasn't totally true."Schimer "whited-out" the objectionable material.Schimer claimed:It had to do with her washing-Mrs. Anderson hadwanted her face washed and I thought she [Wol-ford] said that Ann Brown said, "you wash it your-self."Wolford's statement, which will be discussed furtherbelow, is dated August 22, 8 days after the incident.Schimer explained:Yes, I took the statement that afternoon, the 14th.Unfortunately, we had changed secretaries in theoffice and everything was quite chaotic. I had itwritten out but I could not get it typed. As soon asI had it typed I went to talk to Ruby. At that time[August 22], we went through this line by line andthat is where she said she couldn't agree to that. Itried in good faith to have a typewriter but Icouldn't, so much was going on.On cross-examination, Schimer acknowledged that hehad made no attempt to speak with either Brown orBrown's supervisor on duty at the time f the incidentbefore determining to fire Brown. Schimer was unawareat the time of any earlier complaints or warnings"against Ann Brown." Schimer was asked why he spokewith Wolford after he had made his decision to dis-charge Brown. Schimer generally denied that he was"building a case against Ann Brown"; instead, heclaimed: "No, I was building a case that I had made theright decision." Further, Schimer claimed that he did infact speak to Brown later that afternoon "on the inter-com." According to Schimer:I was speaking [on the telephone] with BettyCovert at the time; she had mentioned that Annwanted to see the statements which I had in myoffice. She [Brown] wanted to talk to me. Ann was DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven the phone and she said she didn't do any-thing, that Jean Anderson was a liar and she de-manded to see the document. I told her I couldn'tallow her to see those because of the confidentiality,and she said she was going to get a lawyer and goto the Union. I said I'm sorry, but I understood.She had to do what she had to do, but I had to dowhat I had to to protect these patients.At the time of this telephone conversation Covert andBrown were in an office about 75 feet away fromSchimer's office. In addition, Schimer also testified:Q. Mr. Schimer, you stated that Jean Andersontold you that when she was pulled off the toilet thatshe was not finished.A. Yes.Q. Was there physical evidence of that?A. Not that I investigated.Q. Did anyone investigate it?A. Not to my knowledge.Mildred Lott-a patient at the Home during theAugust 14 incident who was discharged later that sameday-testified that she met Anderson while at the Home;that Anderson had complained to her about aide Brown's"treatment of her"; and that...it seemed as though [Brown] tried to get [An-derson] to get up more often and bathe herself anddo for herself. She [Anderson] was afraid ...shewould fall and get a broken hip.Lott recalled that Anderson had the following conversa-tion or conversations with her:She [Anderson] said she asked [Brown] her nameand [Brown] told her she didn't have to know.Lott claimed: "it was at different times that she [Ander-son] told me about it." Lott then testified that she would"place" the above conversation about July 1979. In addi-tion, Lott recalled that about this same time, she over-heard Brown and another aide talking, while "they wereworking on" a patient in her room, and...she [Brown] said to Kathy [the other aide],"I'd just like to beat the hell out of that Jean An-derson."Lott, as she further testified, related these complaintsto Schimer on August 14 at the meeting in his office andsigned a typed statement prepared by Schimer. Thisstatement (Resp. Exh. 6) recites, inter alia:Ms. Brown has on numerous occasions been crueland rough in her manner of speaking to Mrs. An-derson. Furthermore, Ms. Brown did say that "Icould just beat the hell out of her [referring to Mrs.Anderson]."Lott also witnessed the complaints then related by An-derson to Schimer at the August 14 meeting, as follows:She [Anderson] told us how [Brown] had talked toher and tried to make her walk and bathe herselfand like that ....Lott, on cross-examination, explained that she requiredSchimer to remove from her typed statement (Resp.Exh. 6) the words "to me" because Brown "didn't say it[the quoted material] directly to me." Schimer then"whited-out" the words "to me." Further, Lott acknowl-edged that she did not witness the incident on August 14in Anderson's room and that, while she was a patient,Brown was not physically or verbally rough to her.Pat Morris, employed as a licensed practical nurse atthe facility on August 14, recalled that about 8 a.m. shewent to Anderson's room. Anderson was "very upset,"had not eaten breakfast, and was "crying." Morris re-called:At that time, I tried to find out why she [Anderson]was upset and she had not eaten breakfast. She justsaid that she was so upset she couldn't talk to meright then, and I calmed her down enough to haveher take her tea and toast, and she said maybe shewill feel better enough to talk to me.Morris, as she further testified, returned to Andersoiroom "around 10:30." This was "prior to the meetingwith Mr. Schimer." Morris elsewhere testified that themeeting with Schimer "would be around 9 ...."Morris explained that prior to the meeting, when she re-turned to Anderson's room, Anderson "proceeded to sayshe felt she had been treated badly ...when she wasgetting up in the morning ...."Anderson complainedto Morris:She was told she had to do more for herself. Shesaid the aide came into the room and she said shewas in a hurry and didn't have time for her. Shesaid she had to do more for herself. She said shehad to wash her own face and get out of bed with-out needing much help. She said when she was inthe bathroom she was made to get up off the toiletbefore she was done and she felt they were veryrough in the transferring procedure.She didn't like the way she was spoken to, ver-bally telling her to shut up.Morris also spoke with patient Lott about this incidentand then "talked to ... Supervisor Betty Covert ...."Morris was present in Schimer's office during themeeting later that morning and witnessed Anderson andLott relate their complaints and sign their separate typedstatements. Morris explained:Jean related in her own way how she was treated,being yanked from the commode and being told todo more for herself, wash her own face. She wasworried, she wanted to know who was going to puther to bed that night.* * * 386 BARBERTON MANORMildred Lott had said that there were things thatshe had heard, you know, the aides talking this wayto Jean that morning. She confirmed Jean's storyabout the commotion that morning.Kathleen Becay, the activities director, testified thatAnderson was "very upset" on the morning of August14. Anderson complained "that she was hurried and notgiven enough time on the toilet and she was treatedroughly." Becay related these complaints to nurseMorris. Later, a meeting was held in Schimer's office.Becay testified that Anderson and Lott then related theircomplaints, as discussed above. Becay witnessed thestatements signed by Anderson and Lott.Director of Nursing Betty Covert testified that onAugust 14 she was informed by nurse Morris about thepatient abuse complaint against aide Brown; she relatedthe complaint to administrator Schimer; the two "dis-cussed the procedure of how we would go about doingit": "we decided that Mr. Schimer would discuss it withthe patient while I did some telephoning with the stafftrying to find out some more of the incident"; she hadapprised Schimer that patient Anderson was "alert, co-operative and very rational"; and:I [Covert] attempted to reach all of the nurses whoworked on the third shift, that night. There weretwo I was finally able to get [hold] of, an RN andLPN. I got [hold] of those in the Green Room thatnight and they were not aware of anything at all.RN Marge Rohr said that she had been moonlight-ing. She was very tired. She was not aware of anyincident that happened.Schimer, following his meeting with the patients,spoke with Covert. Covert then "told him about [her] at-tempts to get with the nurses. He had asked [her] then tocall Ann Brown and ask her to come in for a conferenceto terminate her." Covert denied that Brown's union ac-tivities were mentioned at that meeting. Covert alsodenied any knowledge of Brown's union activities.Elsewhere, Covert recalled that between August 6 and14, she had attended a management meeting in Schimer'soffice. Present were Schimer and "all department heads,"including Peggy Bonnett. Covert claimed that "we weretold not to question anybody at all about the Union."Covert also testified:Q. Did any department heads at that meetingname names of employees that they felt were en-gaged in Union activities?A. Yes.Q. Who was that person?A. Peggy Bonnett.Covert, however, insisted that Ann Brown's name wasnot "mentioned." Bonnett assertedly "went down theroster of her employees in housekeeping, laundry andmaintenance."Covert, as she further testified, telephoned Ann Brownto "come in for a conference" on August 14. The meet-ing was held about 3:30 p.m. Covert recalled:Q. Please relate our discussions,with Ms. Brownat that time stating both what you and she said?A. Okay. She was upset that she had to come in.I told her that I was very disappointed in her. ThatI was the person who interviewed her, who hadhired her. I previously stated as director of nursing,I had nothing but very good reports about her. Shewas a very good above average nursing assistant.There was never any question at any time of hernot assuming her responsibilities. I told her that Iwas very sorry that I had to tell her that we had apatient that morning that complained of verbal andphysical abuse from her. Reminded her of what ourpolicy was. She remembered what I said in the in-terview about our policy. That was about it. Shewas very upset. She was very sensitive. She said inno way at all she would have done anything likethat.I told her that we did have affidavits and state-ments from patients and she demanded to knowwho the patients were and who the nurse was whoreported her. I said because of confidentiality Icould not reveal that to her.She wanted to talk with Mr. Schimer. I calledhim on the intercom. I told Mr. Schimer that Annwxanted to see him. Ann was rather loud in myoffice at that point and it was very difficult to hear.So, I left Ann in my office and went to Mr.Schimer's office.Q. At any time were any allegations made thatyou had terminated her because of the Union?A. When I had returned from Mr. Schimer'soffice, Ann said she had called her husband andtold him what had happened while I was out of theoffice. That she was calling the Union in on this,that I had terminated her because of the Union.I told her at that point that I could care lessabout the Union and the Union had nothing to dowith it. The Union had been the least of mythoughts that whole day.Q. Did anyone ever mention a patient's name?A. No, Ann did.Q. No, I said did anyone ever?A. No.Q. Did anyone in any office mention a patient'sname?A. Yes. Ann said that I should not believe JeanAnderson, that Jean Anderson was confused andJean Anderson was a liar.Q. Had you prior to that time ever mentionedJean Anderson's name?A. No, I did not.Q. Had you brought up the names of any pa-tients?A. None at all.Q. Why not?A. Confidentiality. Nor did I reveal the nurse'sname either.Q. For the same reason?A. For the same reason.387 DECISIONS OF NATIONAL LABOR R.ATI()NS BOARDQ. How did Ms. Brown act when she left youroffice?A. She was upset. She was swearing. She washollering and she went out the front door.On cross-examination, Covert acknowledged that"there are frequent accusations by patients of employeesabusing them." Covert recalled that she had telephonedMarge Rohr, the registered nurse on duty the night ofthe August 14 incident, and Janet McNair, the licensedpractical nurse on duty that night. Rohr "was not awareof what went on in the wing that morning," Covert wasasked: "Did you ask Ann Brown what happened?" Shetestified:I cannot give you an honest answer. I do not thinkI did. I cannot give you an honest answer.Further, with respect to the later patient abuse complaintagainst Dowdell, Covert was asked: "Did you contactCarrie Dowdell at that time and ask what happened?"Covert testified:Possibly so, I cannot give you an honest answer be-cause I had so many conferences with Carrie. Atthis point in time I'm not sure what day this was. 14And, Covert acknowledged that Anderson was in fact "avery demanding patient."Ruby Wolford, a 67-year-old patient at the facility, tes-tified from her bed at the Home. She was at the time inbed with a catheter. At the time of August 14, when theBrown-Anderson incident allegedly occurred, she wassimilarly in the bed with the catheter. Wolford's room isopposite the Anderson room. Wolford recalled thatSchimer "talked to her two or three different times," andprepared a statement for her to sign. Wolford testified:I told him that I heard Ann Brown tell Mrs. Ander-son that she had to get up and walk over to herchair, and she said I can't walk. So she said youhave to, I don't have time to take you up today; Igot others to take up, other people to take up. Shewas talking very loud.Wolford later signed the statement prepared by Schimer.Wolford recalled that Schimer had included in her state-ment "something that I didn't hear about getting a washcloth, about washing her face," and Wolford causedSchimer to remove this from her statement. Wolfordclaimed that when aide Brown took care of her, "shewas rough with me too." Wolford explained:Q. What did she [Brown] do?A. She was supposed to put me in the chair earlyin the morning. I get up by lift and I can't get upby myself .... They bring up the wheelchairnow. They bring it up for me to go to physicaltherapy, but at that time I didn't get up in thatwheelchair.Wolford added:" Dowdell, according to Covert, was the subject of more than onepatient abuse complaint Dowdell was later terminated by Respondent for"frequent absences on weekends."She [Brown] upset me for one thing, and shequarreled with me.I can't remember what it was but she would yellat me almost every time she came in my roomabout something, because I was terribly sick when Ifirst came in here ....'5I credit the testimony of employees Brown andNoaker, as recited in section A above, pertaining to theirinterrogation by Supervisor Bonnett on or about July 25,1979. The testimony of Brown and Noaker is mutuallycorroborative and uncontradicted. Bonnett did not tes-tify. Further, I note that Director of Nursing Covert ac-knowledged that shortly after the above interrogation, ata meeting of "all department heads" in AdministratorSchimer's office, Bonnett "name[d] names of employeesthat she felt were engaged in Union activities." Covertasserted that Bonnett, at that meeting, only "went downthe roster of her employees in housekeeping, laundry andmaintenance" naming suspected union activists. Howev-er, on this entire record, I am persuaded that Bonnett didnot confine her disclosures of suspected union supportersto only those persons working in her department and, in-stead, also revealed to upper management what she hadlearned shortly prior from aides Brown and Noaker.And, as discussed below, I do not find Director of Nurs-ing Covert as well as Administrator Schimer to be reli-able or trustworthy witnesses here.I also credit the testimony of employees DorothyReeves, Tonya Reeves, Noaker, and Dowdell pertainingto their "second meeting" with Company RepresentativeBango during late July 1979, as recited in section B,above. Their testimony is in significant part mutuallycorroborative and substantiated in part by the testimonyof Bango. They impressed me as credible and reliablewitnesses. Insofar as the testimony of Bango differs withtheir testimony, I do not credit the testimony of Bango.Bango appeared at times to be vague, evasive, and in-complete in his recitation of what transpired. Further, Ialso credit the testimony of Dorothy Reeves, as recitedin section B, above, concerning her meeting during earlyAugust with Covert and Brunt. Covert acknowledgedthat she in fact met with the aide employees on August6; that she asked them "what their problems were," andthat she, at the same time, informed the employees "as towhat might [her] feelings [be] about unions."Turning to the evidence pertaining to the discharge ofemployee Brown on August 14, 1979, as recited in sec-tion C, above, I credit the testimony of Brown concern-ing her union activities commencing about July 19. Hertestimony in this respect is corroborated in part by thetestimony of employee Noaker. I also credit Brown's tes-timony concerning her interrogation by Supervisor Bon-nett on or about July 25, as found supra. Further, I am'5 Tonya Reeves, on rebuttal, corrected her earlier testimony that shehad a conversation with Anderson "the next morning after" Brown wasdischarged. Reeves explained that this conversation was "two days"later. Reeves also claimed that she, and aide Taylor, spoke with Wolfordabout this same time. Wolford assertedly told Reeves and Taylor that"she heard voices in Anderson's room [on August 14] but she could notmake out what they were saying ..."Alice Taylor similarly testifiedon rebuttal388 389BARBERTON MANORpersuaded here that Brown and coworker Taylor havetruthfully related how Brown cared for patient Andersonon the morning of August 14. Brown claimed that, in herview, nothing "unusual or out of the ordinary" tookplace that morning. Taylor likewise recalled that "every-thing looked normal to me." The testimony of Brownand Taylor is in significant part mutually corroborativein this respect.However, I note that Brown acknowledged that onthe morning of August 14, she had refused a request bypatient Anderson "to walk in front of her and hold on toher hand;" that patient Anderson "wanted [Brown] tohelp her in the wheelchair" from "the toilet" and Brown"told her all she has to do was turn and sit down ...which she did"; that coworker Taylor "needed" Brown's"help" because another patient "had made a mess"; thatpatient Anderson " ... when she could do things forherself ...would want you to do it for her ..."; andthat Brown felt that "if [patients like Anderson] can helptheirself, they should." Further, patient Anderson's medi-cal records and related testimony make it clear that this97-year-old patient was suffering from skin cancer, wasreceiving radiation therapy and other medication, was attimes "confused" and "demanding," and "refuses to helpself' and "likes to be waited on." Moreover, as licensedpractical nurse, Morris, acknowledged, patient Anderson"complained" to her "off and on for two weeks" prior toAugust 14, as follows:Sshe [Anderson] just made the comments that ...they didn't put her in bed gently enough. She feltthat people could be more gentle with her. Andwhen she got up in the morning she felt that shewas rushed, she didn't have enough time to sit onthe toilet now. That was just general.And, as Director of Nurses Covert further acknowl-edged, "there are frequent accusations by patients of em-ployees abusing them."Assessed in this context, I am persuaded here thatBrown, on the morning of August 14, to some extentrushed patient Anderson and urged her to do for herself;that patient Anderson became upset;"6 and that patientAnderson complained later that morning to personneland copatient Lott, as recited above, I am persuadedhere that patient Anderson in fact made the oral com-plaints attributed to her by Administrator Schimer, Ac-tivities Director Becay, nurse Morris, and patient Lott. Iam also persuaded that patient Anderson signed thetyped statement prepared by Schimer in his office (Resp.Exh. 5).Counsel for Respondent argues in his brief that patientAnderson's oral complaints, as recited above, and hersigned statement "should be given substantive effect as toMs. Brown having engaged in patient abuse." Counselargues that these oral and written statements are admissi-ble as exceptions to the prohibition against receivinghearsay under Federal Rules of Evidence, Rules 804(5),803(2), and 803(24). A threshold determination in order1' Activities Director Becay recalled that patient Anderson would get"upset" if not attended to "right away" and "cry maybe once or twice aweek during the activities ..to attach substantive effect to such statements underRule 804(5) or Rule 803(24) is that such statements have,in effect, "equivalent circumstantial guarantees of trust-worthiness ...." The oral and written complaints ofpatient Anderson, on this record, do not have such"equivalent circumstantial guarantees of trustworthi-ness." Patient Anderson's complaints were not madeunder oath. She was at the time 97 years old; receivingradiation therapy and medication; at times confused anddemanding; and periodically subjected to crying spellswhen she did not get her way. Indeed, patient Andersonwas unable to identify the aide involved in this allegedincident until nurse Morris "mentioned her name" inSchimer's office. Further, Administrator Schimer, in se-curing similar signed statements concerning this allegedincident from patients Lott and Wolford, included sig-nificant overstatements of fact which had to be "whitedout." The record in this case shows, as discussed below,that Schimer was in fact making a case against Brown, aknown Union protagonist, and the hearsay statements ofthis 97-year-old patient, under all the circumstances pres-ent here, are not sufficiently reliable to prove the truthof the matter contained therein. Cf. ..L.R.B. v. McClureAssociates, Inc., 556 F.2d 725 (4th Cir. 1977); UnitedStates v. Kim, 595 F.2d 755, 764-766 (D.C. Cir. 1979).Further, I reject counsel for Respondent's related asser-tion that patient Anderson's complaints here constitutean "excited utterance" under Rule 803(2). In view of pa-tient Anderson's condition and the events attending hermaking these statements, as recited above, the "state ofexcitement resulting from the event" had long sincespent itself. The element of spontaneity was gone. Shewas no longer in a "state of excitement" resulting fromthe event but, instead, caused by her condition of health.Cf. Hilyer v. Howat Concrete Co., 578 F.2d 422, 425-426(D.C. Cir. 1978), and cases cited.I do, however, credit the testimony of patients Lottand Wolford as to what they in fact saw and observedduring the pertinent period. Of course, patient Lott ac-knowledged that she did not witness the alleged incidentof August 14 and Brown was never physically or verbal-ly "rough" with her. Patient Lott also related that sheheard Brown tell another aide, "I'd just like to beat thehell out of that Jean Anderson." Patient Lott placed thisstatement over 1 month prior to August 14 and there issome confusion here with the testimony of Schimer andBecay as to whether Lott heard this from behind a divid-ing "curtain." Likewise, patient Wolford, while in bedwith a catheter, heard Brown instructing patient Ander-son in another room, inter alia, "to get up and walk overto her chair" and state "I don't have time to take you uptoday ...." Wolford also related her general com-plaints of Brown as "rough with me too." I note, as Ad-ministrator Schimer recalled, Wolford "has at times ...small strokes in her brain and at times she cannot remem-ber things ...." Schimer nevertheless interviewedWolford a few times before she signed a statement forhim some 8 days after the alleged August 14 incident. Insum, I find that patients Lott and Wolford have truthful-ly related what they in fact observed and heard. Onemust assess the significance of their testimony in the con- DECISIONS OF NATIONAL LABOR RL.ATIONS BOARDtext of their conditions of health and under the circum-stances in which they were called upon to make thesestatements. (See fn. 17, below.)As for the firing of Brown, I credit Brown's recollec-tion of what transpired on the afternoon of August 14.The testimony of Administrator Schimer and Director ofNurses Covert was at times vague, evasive, and incom-plete. Insofar as the above testimony of Brown differswith the testimony of Schimer and Covert, I credit thetestimony of Brown. The summary firing of Brown with-out first affording her any opportunity to explain whathad happened under all the circumstances present here,including the failure by Schimer to make any completeinvestigation before determining to fire Brown, Brown'sknown union activities, and the timing of this firing, allpersuade me that Schimer and Covert were attemptingto get rid of a known union protagonist in an effort todiscourage union activities at Respondent's facility. Fur-ther, I credit the testimony of both employees Noakerand Dowdell concerning their different treatment bymanagement when patient abuse complaints were similar-ly lodged against them. Covert, in her testimony, sub-stantiates in part the testimony of Dowdell and Noakerin this respect."DiscussionIt is settled law that an employer violates Section8(a)(1) of the Act where its supervisory personnel,during t,.- course of a unionization campaign, coercivelyinterrogates employees about their union activities. See,e.g., N.L.R.B. v. Flemingsburgh Manufacturng Co., 300F.2d 182 (6th Cir. 1962); N.L.R.B. v. Camco. Inc., 340F.2d 803 (5th Cir. 1965). Here, as the credited and un-contradicted evidence shows, Supervisor Bonnettstopped employees Brown and Noaker on their way to ameeting at Respondent's facility and questioned themabout their suspected union activities. Brown and Noakerwere key union protagonists. Noaker, as she credibly tes-tified, told Bonnett that she was "breaking the law" byher interrogation. Bonnett responded that "she didn'tgive ...a damn about the law." Bonnett faulted theemployees for "pick[ing] that Union"; "she was just verydown on this certain Union"; and she "said [that] thisUnion has been other places ...but they never helpedthem ..." Bonnett questioned the employees as to"why" they didn't get a different union to representthem or "ask" her, Bonnett, "about the Union." This in-terrogation of two leading union supporters, under thecircumstances present here, plainly tended to impingeupon employee Section 7 activities. Indeed, Bonnett laterattended a meeting of all department heads in Adminis-trator Schimer's office where she named employees sus-a" Although I find that employees Tonya Reeves and Taylor crediblytestified concerning their interviews of Anderson and Wolford followingthe August 14 firing of Brown, I attach no weight to this testimony. El-derly patients in nursing homes are likely to make such statements or ac-knowledgements to either management or to its employees. They are, asthis record demonstrates, most vulnerable to such pressures because theyare dependent on both the facility's management and its personnel fortheir daily needs in order to survive.Counsel for the General Counsel and counsel for Respondent haveboth filed motions to correct the transcript. Their motions, which are un-opposed, are granted.pected of union activities. I am persuaded here that Bon-nett, at this meeting, named both suspected union sup-porters working under her immediate supervision as wellas employees Brown and Noaker. And, as found below,Brown was summarily discharged shortly thereafter be-cause of her union activities prior to the scheduled repre-sentation election. In sum, I find and conclude here thatRespondent, by this coercive conduct, violated Section8(a)(1) of the Act as alleged.Further, an employer violates Section 8(a)(1) of theAct where, in an effort to discourage employee union ac-tivities, it solicits and remedies employee grievances.For, as the Board stated in Litton Dental Products Divi-sion of Litton Industrial Products, Inc., 221 NLRB 700,701 (Member Jenkins dissenting) (1975), enforcementdenied 543 F.2d 1085 (4th Cir. 1976):In determining whether solicitation of grievancesand granting of benefits is a violation of Section8(a)(1) of the Act, the Board has traditionallylooked to the timing of knowledge of the unioncampaign and the granting of benefits. When thetiming of the granting of benefits coincides with theorigination of employee union activity, then, absentan affirmative showing of some legitimate businessreason for the timing, it is not unreasonable to drawthe inference of improper motivation and improperinterference with employee freedom of choice. 8In the instant case, as detailed supra, Respondent'sRepresentative Bango conducted a series of meetingswith the Respondent's employees. The first meeting washeld before any union organizational activity had com-menced. The second meeting was held shortly followingthe Union's filing of its representation petition with theBoard. Bango, at this second meeting, appeared upsetand threw his coat down. As employee Noaker crediblyrecalled:He [Bango] said, to the effect, what I hear aboutthis Union .... I didn't know there were anyproblems around here ....Noaker responded:At the first meeting, he [Bango] wasn't even inter-ested in any of our problems. So, if he wasn't inter-ested in them then, why is he here now. He [Bango]said, well I didn't know things were that bad, whydon't you give us a chance to prove what we cando.At this second meeting, third-shift employees complainedto Bango how they had been compelled to sign state-ments or write-ups concerning an alleged break-in at theHome some weeks earlier. Bango had these employeesstay after the general meeting, at which time he secured18 The court, in denying enforcement in the above case, noted in part(543 F.2d at 1087):Quite clearly, correction of the employer's derelictions was not initi-ated in a critical period of union organization390 391BARBERTON MANORthe signed statements and writeups for the employeesand permitted them to be destroyed.' On this record, I find and conclude that representativeBango unlawfully solicited and remedied employeegrievances in an attempt to deter the Union's organiza-tional campaign. For, as the court noted in a somewhatanalogous context in .L.R.B. v. WKRG-TV, 470 F.2d1302, 1307-08 (5th Cir. 1973), "Lightning struck onlyafter the Union's rod was hoisted." It is true, as counselfor Respondent notes "Respondent had just taken overthe operation of the facility ...; it is only natural for itto want to make sure that it was running properly...." However, here, management, at its second meet-ing with the employees, immediately following the filingof the representation petition, made clear to the employ-ees its opposition to the Union, solicited employee com-plaints and summarily remedied them in a manner plainlycalculated to chill Section 7 activities. In like vein, Di-rector of Nurses Covert later questioned employees"about what their problems were" and, at the same time,made clear to the employees her opposition to theUnion.20In sum, I find and conclude here that Respond-ent unlawfully solicited and remedied employee griev-ances, in violation of Section 8(a)(1) of the Act as al-leged.It is further alleged that Respondent violated Section8(a)(3) and (1) of the Act by discharging employeeBrown on August 14, 1979, because of her union activi-ties. Counsel for Respondent argues that "Brown wasdischarged solely because Respondent's administrator be-lieved that she had engaged in patient abuse ...."However, it is settled that the Board is "not compelledto accept" the employer's assigned reason for discharg-ing an employee "when there is reasonable cause for be-lieving that the ground put forward by the employer wasnot the true one, and that the real reason was the em-ployer's dissatisfaction with the employee's union activi-ty." The Great Atlantic & Pacific Tea Co. v. N.L.R.B.,354 F.2d 707, 709 (5th Cir. 1966). Also see Ni:L.R.B. v.West Side Carpent Cleaning Co., 329 F.2d 758, 761 (6thCir. 1964). On the credited evidence of record in thiscase, I find and conclude that the patient abuse com-plaint related to management on the morning of August14 was not the "true" or "real reason" for Brown's sum-mary firing that day. I find and conclude instead thatmanagement seized upon this complaint as a pretext toget rid of a known and unwanted union protagonistshortly before the scheduled representation election.Thus, as recited supra, Brown worked for the Re-spondent as a nurses aide on the night shift for about 16months prior to her firing. She had never received anycomplaints or reprimands about her work either orally orin writing. She had received, in her view, "average" jobratings from her supervisor. Indeed, as Director ofNurses Covert acknowledged, "I had nothing but verygood reports about [Brown]. She was a very good aboveaverage nursing assistant." Brown, together with her co-workers, became active in seeking out union representa-19 Bango acknowledged that "I was familiar with the break-in at thefacility .". Bango added: "but I had no idea how it was handled"20 One of the employee complaints related to Covert, pertaining tohanging curtains in the facility, was later remedied by managementtion on or about July 19, 1979. She, together with hercoworkers, enlisted the organizational assistance of theCharging Party Union. She personally secured signedunion membership cards from some 30 fellow employeesin a unit of about 100 workers. A representation petitionwas filed with the Board. Brown together with cowork-er Noaker, as found, was questioned by Supervisor Bon-nett about her union activities. Brown also wore a unionbutton at work.On the morning of August 14, patient Anderson to-gether with patient Lott related a complaint about aideBrown to Administrator Schimer. Anderson, a 97-year-old patient with skin cancer receiving radiation therapyand other medication, informed Schimer that she hadbeen verbally and physically abused earlier that morningby an aide, later identified as Brown. Anderson's medicalrecords show that she has at times been regarded as"confused" and "demanding." Further, as Director ofNurses Covert acknowledged, "there are frequent accu-sations by patients of employees abusing them." PatientLott, as she testified, did not witness the alleged incidenton August 14 involving Anderson. Lott, however, didrelate to Schimer that some weeks prior she had over-heard Brown complaining to a coworker, apparently atthe other side of a dividing curtain, that "I'd just like tobeat the hell out of that Jean Anderson." Schimer pre-pared statements to be signed by both Anderson andLott. Lott's statement contained an error of fact whichSchimer caused to be "whited-out."Schimer. following this interview with Anderson andLott, determined to discharge Brown without affordingher any opportunity to explain what had happened. Noeffort was made by Schimer to interview the supervisorypersonnel or nonsupervisory personnel on duty at thetime. No effort was made by Schimer to have the resi-dent physician examine Anderson in order to determineher condition as a result of this alleged physical abuse.And, although Anderson assertedly complained that shewas dragged off the toilet before having finished, noeffort was made by Schimer to verify this. Moreover, al-though Schimer determined to fire Brown at this time,he later interviewed another patient, Wolford, andcaused her to sign a typed statement some 8 days laterconcerning this incident. Wolford's statement, like Lott'sstatement, contained errors of fact which had to be"whited-out." Wolford, at the time of the August 14 inci-dent, was in bed with a catheter in a nearby room. Wol-ford, as Schimer explained, experiences "small strokes"and at times she "cannot remember things."Director of Nurses Covert, who was not present at themeeting in Schimer's office attended by Lott and Ander-son, was instructed by Schimer to fire Brown on themorning of August 14. Covert claimed that she had at-tempted to "reach all the nurses who worked on thethird shift that night" and the "two I was finally able toget ahold of ...they were not aware of anything at all...." Nevertheless, Covert terminated Brown thatafternoon without affording her any opportunity to ex-plain first what if anything had happened that morning.Moreover, Covert. in handling patient abuse complaintsagainst aides Dowdell and Noaker, treated them differ- DECISIONS OF NATIONAL LABOR RELATIONS BOARDently than she had treated aide Brown. Thus, Dowdellhad been accused of patient abuse on a number of occa-sions. On one such occasion, following Brown's firing,Dowdell was given an opportunity to explain what hadhappened. Noaker was similarly given an opportunity toexplain what had happened. In both of these patientabuse complaint cases, the complaining patients, like An-derson, were regarded by Covert as "confused."Under all these circumstances, including the timing ofBrown's discharge, her open and known union activities,the disparate treatment of the paitent abuse complaintlodged against her and the failure by Management tomake any real investigation of this complaint, all per-suade me that the real reason for aide Brown's summaryfiring was under Union activities, as alleged, in violationof Section 8(a)(3) and (1) of the Act.CONCI.USIONS OF LAW1. Respondent is an employer engaged in commerce asalleged.2. Charging Party Union is a labor organization as al-leged.3. Respondent violated Section 8(a)(1) and (3) of theAct by coercively interrogating employees about theirunion activities; by soliciting employee grievances andremedying same; and by discriminatorily discharging em-ployee Brown.4. The unfair labor practices found above effect com-merce as alleged.REMEDYHaving found that Respondent engaged in certainunfair labor practices, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It has beenfound that Respondent, in violation of Section 8(a)(3)and (1) of the Act, unlawfully terminated employeeBrown on August 14, 1979. It will therefore be recom-mended that Respondent offer to employee Brown im-mediate and full reinstatement to her former or substan-tially equivalent position, without prejudice to her se-niority or other rights and privileges, and make herwhole for any loss of earnings suffered by reason of thisunlawful termination, by payment to her of a sum ofmoney equal to that which she normally would haveearned from the date of Respondent's discrimination tothe date of Respondent's offer of reinstatement, less netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed in F.W Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).21 Further, itwill be recommended that Respondent preserve andmake available to the Board, upon request, all payroll re-cords and reports, and all other records necessary anduseful to determine the amount of backpay due and therights of reinstatement under the terms of these recom-mendations. Respondent will also be directed to post theattached notice.21 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record of the case, I herebyissue the following recommended:ORDER22The Respondent, Americana Health Care Corporationof Ohio d/b/a Barberton Manor, Akron, Ohio, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees about theirunion activities.(b) Soliciting and remedying employee grievances inorder to discourage employee union activities.(c) Discouraging membership in United Food andCommercial Workers Union Local 698, AFL-CIO, or inany other labor organization, by discriminatorily dis-charging any of its employees or in any other mannerdiscriminating against them with respect to their hire ortenure of employment or any term or condition of em-ployment.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer employee Elizabeth A. Brown immediate andfull reinstatement to her former job or to a substantiallyequivalent position without prejudice to her seniority orother rights and privileges, and make her whole for anyloss of earnings in the manner set forth in this Decision.(b) Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thisDecision.(c) Post at its offices and facility in Barberton, Ohio,copies of the attached notice marked "Appendix."23Copies of said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.22 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Puru-sant to a Judgment of the United States Court of Appeals Enforcing andOrder of the National Labor Relations Board."392 BARBERTON MANORAPPENDIXNOTICE To EMPI.OY ESPOSTED BY ORDER OF THENATIONAL LABOR REIATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that Americana Health Care Corpora-tion of Ohio d/b/a Barberton Manor, has violated theNational Labor Relations Act and has ordered us to postthis notice. We therefore notify you that:WE WILL NOT coercively interrogate our em-ployees about thier union activities.WE WILL NOT solicit and remedy our employees'grievances in order to discourage their union activi-ties.WE Wil.l. NOT discourage member in UnitedFood and Commerical Workers Union, Local 698,AFL-CIO, or in any other labor oganization. bydiscriminatorily discharging any of our employeesor in any other manner discriminating against themwith respect to their hire or tenure of employmentor any term or condition of employment.WE: Wll. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relatons Act.WE Wll.I offer Elizabeth A. Brown immediateand full reinstatment to her former job or to a sub-stantially equivalent position without prejudice toher seniority or ohter rights and privileges andmake her whole for any loss of earnings, as pro-vided in the Board's Decision and Order.AMERICANA HEAL.TH CARE CORPORATIONOF OHIO D/B/A BARBERTON MANOR393